=n
=e

tbentililih inh
S€-et- zrrae

 

f 2
ade 1 O
led 934.4019, PagelD.20 P ies ee
J No. 14 WEG 228188 i $01.15°
-001 )-S Heal e tia MAIL/PARAVION
aid Reeatrsthipnta TZ66 :36 a at
Se aie Mailed Fm
“ESPs am eH ost Ltd Sk GST SSIBTS
OL BagyN? 032A
YEUYOs Of on-Delive
avr ou Ay Pro ni2w ‘ applicable
MSQNSS O41 fa Slee!
tT 30 8eT ONo such name/company
Incorrect/) sufficient address
Refused ee
Unoccupie

d enol
QO Building not fea

O Letterp

CIPO Box Closeg

Ox Ful/Faullt » NG? ?

Tap eT RECEIVED
Deemed uns fe for delivery

  

MAR 14 2019
COURT
O Others wall Me Fetear} CLERK, US DISTRICT
Officer's Name:
/ WATT, PTE, LTC.,

    

Singapor¢ 179803

Ce LS Fa

SPOKANE, WASHINGTON

whe

alii
Faatdalda>topeeet PEt fogfE TPE fff gang ot
Uytedalllety
10

11

12

13

14

15

16

17

18

19

20

Case 2:18-cv-00100-SMJ ECF No. 14

UNITED STATES DISTRICT COURT

filed 03/14/19 PagelD.91 Page 2 of 2

FILED IN THE
U.S. DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

Nov 08, 2018

EASTERN DISTRICT OF WASHINGTON *** McAVOY, CLERK

ALEX MCVICKER and MARK
MOSS, individually and on behalf of
all others similarly situated,,

Plaintiffs,
V.

GIGA WATT, INC.; GIGAGWATT
PTE LTD.; CRYPTONOMOS PTE,
LTD.; DAVE CARLSON; LEONID
MARKIN; and EDWARD
KHAPTAKHAEV,

Defendants.

 

RAYMOND BALESTRA,
individually and on behalf of all others
similarly situated,

Plaintiffs,

GIGA WATT, INC.; GIGAGWATT
PTE LTD.; CRYPTONOMOS PTE.
LTD.; DAVE CARLSON; LEONID
MARKIN; and EDWARD
KHAPTAKHAEV,

Defendants.

 

 

 

 

2:18-CV-00100-SMJ
2:18-CV-00103-SMJ

No.

ORDER GRANTING MOTION
FOR LEAVE TO WITHDRAW AS
COUNSEL

RECEIVED
CISTRICT COURT

UNITED STATES Bi COURT

MAR 1 4 2019

CLERK, U.S. DISTRICT COURT
SPOKANE WA

ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL - 1

 
